Filed 3/16/21 P. v. Mendoza CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075923

 v.                                                                      (Super.Ct.No. FVI20001294)

 VANESSA MENDOZA,                                                        OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Miriam Ivy

Morton, Judge. Affirmed.

         Jill Kent, under appointment by the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         A.       PROCEDURAL HISTORY

         On June 2, 2020, a felony complaint charged defendant and appellant Vanessa

Mendoza with obstructing or resisting an executive officer under Penal Code section 69

(count 1), and misdemeanor resisting arrest under Penal Code section 148, subdivision

                                                             1
(a)(1) (count 2). The complaint also alleged that defendant had suffered a strike prior

under Penal Code sections 1170.12, subdivisions (1) through (d), and 667, subdivisions

(b) through (i).

       On August 18, 2020, the trial court referred defendant to mental health court

pursuant to her counsel’s request. On September 11, 2020, the trial court found

defendant ineligible for mental health court. On September 25, 2020, pursuant to a plea

agreement, defendant entered a no contest plea and admitted the strike prior. Thereafter,

the trial court sentenced defendant to the middle term of two years, doubled for a total

term of four years. Moreover, the trial court awarded credits, and imposed fines, fees,

and assessments.

       On October 13, 2020, defendant filed a timely notice of appeal with a request for a

certificate of probable cause. The trial court denied defendant’s request for a certificate

of probable cause.

       On October 20, 2020, a minute order noted that a motion to withdraw defendant’s

plea was set for the next day; defendant was ordered to appear. At the hearing on

October 21, 2020, defendant withdrew her motion.

       B.     FACTUAL HISTORY

       The parties stipulated that the complaint and police reports would form the factual

basis for defendant’s plea.

       According to the complaint, on or about January 5, 2020, defendant “did

unlawfully attempt by means of threat and violence to deter and prevent Suni Alvarez,

who was then and there an executive officer, from performing a duty imposed upon such


                                              2
officer by law, and did knowingly resist by use of force and violence said executive

officer in the performance of his/her duty.”

       According to the police reports, as Officer Alvarez attempted to uncuff defendant

in order to take her blood pressure during the jail intake process, defendant used her right

fist to strike Officer Alvarez on the left side of Officer Alvarez’s face.

                                        DISCUSSION

       After defendant appealed, and upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of the

case, a summary of the facts, and potential arguable issues, and has requested this court to

undertake a review of the entire record. Pursuant to Anders, counsel identified the

following issues to assist the court in its search of the record for error:

       (1)    “Is appellant’s guilty plea constitutionally valid?”

       (2)    “Did the court err in failing to consider appellant’s ability to pay fines, fees,

and assessments?”

       We offered defendant an opportunity to file a personal supplemental brief, and she

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error. We are satisfied that defendant’s

attorney has fully complied with the responsibilities of counsel and no arguable issue

exists. (Id. at p. 126; Wende, supra, 25 Cal.3d at pp. 441-442.)




                                               3
                                    DISPOSITION

     The appeal is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                  MILLER
                                                           J.


We concur:


McKINSTER
                    Acting P. J.


FIELDS
                               J.




                                         4